DETAILED CORRESPONDENCE
The present application is being examined under the pre-AIA  first to invent provisions.  This final office action is in response to the communication received on 8 October 2021.  Amendments to claims 1, 10, and 15 are acknowledged and have been carefully considered.  Claims 1-20 are pending and considered below.         

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 10,679,259. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims as per independent claim 1:  Patentably indistinct limitations of each application are highlighted in bold.
providing, to a plurality of website servers, payloads for a smart brand asset, wherein the website servers host webpages including codes representing the smart brand asset; 
delivering an observer to the plurality of website servers, wherein each observer assigns a server location identification for each website server;
receiving, from each observer running at each website server, feedback on how the smart brand asset is presented on the website servers and including at least one indicated characteristic of the respective webpages and the server location identification, wherein the indicated characteristic is associated with the location identification; 
collecting, from the website servers, engagements of website visitors interacting with the smart brand asset; 
generating a report measuring effectiveness of the smart brand asset presented on the website servers based on the feedback and the engagements; 
presenting a dashboard that displays the report; 
dynamically adjusting, at the brand asset server, a payload characteristic of the smart brand asset at a given website server of the plurality of website servers based on the feedback and the indicated characteristic of the webpage to cause a presentation of the smart brand asset at the web page to be dynamically adjusted;
associating, by the brand asset server, the dynamically adjusted one or more payload characteristic with the location identification; 
sending the dynamically adjusted payload characteristic for the smart brand asset to the given website server; and
replacing, by the observer, a default representation of the smart brand asset with the dynamically adjusted payload characteristic associated with the location identification, wherein the dynamically adjusted payload characteristic is presented during each visit to the webpage.

The parent application includes the claims as issued:
determining, at a brand asset server, a brand guideline associated with a smart brand asset, wherein the brand guideline specifies how the smart brand asset is presented based upon an environment in which the smart brand asset is placed; 
creating, at the brand asset server, one or more payload variant for the smart brand asset by constructing one or more different payloads, wherein each variant includes a digital presentation associated with a brand or product that complies with the brand guideline; 
delivering a javascript observer to a web server hosting a webpage containing the smart brand asset, wherein the javascript observer assigns a server location identification for the web server; 
receiving, from the javascript observer running at the web server, at least one indicated characteristic of the web page and the server location identification, wherein the indicated characteristic is associated with the location identification; and 
dynamically adjusting, at the brand asset server, a payload characteristic of the smart brand asset based on the brand guideline and the indicated characteristic of the web page to cause a presentation of the smart brand asset at the web page to be dynamically adjusted, the adjustment including one or more of: 
reordering the display of the one or more payload variant, changing the one or more payload variant, and changing product offers using one or more of the payload variants; and 
associating, by the brand asset server, the dynamically adjusted one or more payload variant with the location identification; 
sending the dynamically adjusted one or more payload variant for the smart brand asset to the observer web server; and 
replacing, by the observer, a default representation of the smart brand asset with the dynamically adjusted one or more payload variant associated with the location identification, wherein the dynamically adjusted one or more payload variant is presented during each visit to the webpage.

Response to Arguments
	Applicants arguments and amendments, see Remarks/Amendments submitted on 8 October 2021 with respect to the rejection of claims 1-20 have been carefully considered and are addressed below.

Claim Rejections - 35 USC § 101
Applicant’s arguments and amendments, see Remarks/Amendments, filed 8 October 2021, with respect to the rejection of all pending claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of all pending claims 1-20 under 35 USC 101 has been withdrawn. 
The Examiner continues to maintain, under Step 2A Prong One that the instant claims are directed to an abstract idea similar to judicial exceptions related to certain methods of organizing human activity such as commercial or legal interactions including advertising, marketing or sales activities or behaviors, or business relations.  The Examiner further has determined, under Step 2A Prong Two that the claims are directed to a practical application, the application of implementing an observer at a plurality of website servers, wherein the observer monitors the implementation of website displays and determines the display of smart brand assets on a website in accordance with the monitored display, as disclosed at least at written description paragraphs [68], [72], and [73].  Thus the instant claims are eligible under 35 USC 101.

Claim Rejections - 35 USC § 103
Applicant’s arguments and amendments, see Remarks/Amendments, filed 8 October 2021, with respect to the rejection of all pending claims 1-20 under 35 USC 103 have been fully considered and are persuasive.  The rejection of all pending claims 1-20 under 35 USC 101 has been withdrawn.  The combination of the previously cited to prior art Daboll in view of Lerman does not disclose the currently amended subject matter of the instant invention, and further combinations of references are not combinations which can be supported under statutory requirements, therefore the rejection of all pending claims under 35 USC 103 is withdrawn.

Conclusion
THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Please see attached References Cited form 892
	See Chitilian et al. (9,292,361) for disclosures related to the scripting of interactions via an application programming interface
	See Bott (20130110637) for disclosures related to the tracking of user interactions with website provided coupons and objects	See Tolompoiko et al. (20120022951) for disclosures related to information and tracking of interactions with creatives, at least [20]-[27]
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Stoltenberg whose telephone number is (571) 270-3472. 
The examiner can normally be reached on Monday-Friday 8:30AM to 5:00PM EST.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Waseem Ashraf, can be reached on (571) 270-3948.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300, or the examiner’s direct fax phone number is 571 270 4472.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published application may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center at (866) 217-9197 (toll free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800) 786-9199 (IN USA OR CANADA) or (571) 272-1000.

/DAVID J STOLTENBERG/Primary Examiner, Art Unit 3682